IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :       NO. 265
                                                   :
         ORDER AMENDING RULES                      :       APPELLATE PROCEDURAL RULES
         906 AND 1911 OF THE                       :
         PENNSYLVANIA RULES OF                     :       DOCKET
         APPELLATE PROCEDURE                       :
                                                   :




                                                ORDER


PER CURIAM

      AND NOW, this 2nd day of December, 2016, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a) in the interest of efficient
administration:

      It is ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 906 and 1911 of the Pennsylvania Rules of Appellate
Procedure are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective January 1, 2017.


Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.